51 F.3d 1003
Fed. Sec. L. Rep.  P 98,939, 31 Fed.R.Serv.3d 990
In re SOUTHEAST BANKING CORP., SECURITIES LITIGATION.Harvey WEINER, et al., a national banking association,Plaintiffs-Appellees,v.SOUTHEAST BANKING CORP., Charles J. Zwick, John Porta, G.Dodson Mathias, Paul Hill, Kirsten M. Hudak, Defendants,William A. Brandt, Jr., as Administrator of the InvestmentPlus Plan of Southeast Banking Corp., Appellant.
No. 94-4006.
United States Court of Appeals,Eleventh Circuit.
May 9, 1995.

J. Joseph Bainton, New York City, for appellant.
Michael J. Pucillo, Burt & Pucillo, West Palm Beach, FL, for appellees.
Appeal from the United States District Court for the Southern District of Florida.
Before COX and BLACK, Circuit Judges, and FAY, Senior Circuit Judge.
PER CURIAM:


1
This appeal arises from a class action settled against Southeast Banking Corporation.  The district court approved the settlement and was faced with the issue of attorneys's fees and costs.  William A. Brandt, Jr., as administrator of a pension plan for former Southeast Bank employees, objected to the request for attorneys's fees by class counsel.  The district judge overruled the objection and approved attorneys's fees of twenty-five percent of the settlement.  Brandt attempts to appeal that ruling.


2
Brandt was not a named party.  He never moved to intervene in the class action as administrator of the pension plan.  Here, he attempts to base standing to appeal on his having objected to the request for attorneys's fees.


3
We find that our Circuit's precedent is clearly established in Guthrie v. Evans, 815 F.2d 626 (11th Cir.1987).  Brandt, a non-named class member who failed to intervene, lacks standing to appeal the district court's order on attorneys's fees.  Accordingly, we dismiss the appeal.


4
APPEAL DISMISSED.